J-S51010-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DY'QUEAL AKEEM LARRY                       :
                                               :
                       Appellant               :   No. 851 MDA 2018

                   Appeal from the PCRA Order April 26, 2018
                  In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0000703-2008


BEFORE: PANELLA, P.J., GANTMAN, P.J.E., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                   FILED: NOVEMBER 20, 2019

       Dy’queal Akeem Larry (“Larry”) appeals from the order dismissing his

fifth serial petition for relief pursuant to the Post-Conviction Relief Act (PCRA),

42 Pa.C.S.A. §§ 9541-9546. The PCRA court dismissed the untimely petition

for lack of jurisdiction. Counsel has filed an Anders brief and a petition to

withdraw from further representation.1 We grant the petition to withdraw and

affirm the order of dismissal, which denied PCRA relief.



____________________________________________


1 Anders v. California, 386 U.S. 738 (1967). A Turner/Finley “no merit”
letter is the appropriate filing where counsel seeks to withdraw from an appeal
of the denial of PCRA relief. See Commonwealth v. Turner, 544 A.2d 927
(Pa. 1988); Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en
banc). However, because an Anders brief provides greater protection to the
defendant, we may accept an Anders brief in lieu of a Turner/Finley
no-merit letter. See Commonwealth v. Fusselman, 866 A.2d 1109, 1111
n.3 (Pa. Super. 2004).
J-S51010-19


       Briefly summarized, on December 8, 2008, Larry entered a nolo

contendere plea to murder of the third degree.2 His nolo plea stemmed from

a confrontation that occurred after Larry, working with cohort David Mable,

sold counterfeit cocaine to a street customer, Francis Trimboli. When Trimboli

realized he had been cheated, he got angry and knocked Larry off the bicycle

he was riding. Trimboli’s girlfriend, Christine Zelinsky, apparently tried to

break up the ensuing scuffle. Larry claimed that he only fired a handgun into

the air. Larry’s accomplice, Mable, also claimed he fired a handgun into the

air. However, one shot, apparently fired by Mable, fatally wounded Zelinsky

in the neck. Both Mable and Larry were charged with murder. Both eventually

pleaded to third degree murder.

       In exchange for Larry’s open plea, the Commonwealth agreed not to

pursue a maximum sentence. See N.T. Hearing, 12/08/08, at 16. Therefore,

the plea removed the risk that Larry could be convicted of first-degree murder

and subject to a sentence of life without parole.

       On January 26, 2009, the trial court sentenced Larry to a term of

incarceration of not less than fifteen nor more than forty years in a state

correctional institution. The trial court denied Larry’s motion for a modification

of sentence. No direct appeal was filed. Consequently, Larry’s judgment of


____________________________________________


2“Preliminarily, we note that in terms of its effect upon a case, a plea of nolo
contendere is treated the same as a guilty plea.” Commonwealth v. Leidig,
850 A.2d 743, 745 (Pa. Super. 2004).


                                           -2-
J-S51010-19


sentence became final on February 25, 2009. He had until February 25, 2010

to file a timely PCRA petition.

       Larry’s four previous PCRA petitions were all unsuccessful. See

Commonwealth v. Larry, 351 MDA 2016, 159 A.3d 1000 (Pa. Super. filed

December 12, 2016), (unpublished memorandum) (affirming denial of fourth

PCRA petition).

       Larry filed the instant fifth PCRA petition, pro se, prematurely on August

17, 2016. The PCRA court appointed counsel to represent Larry. At the

conclusion of a PCRA hearing on April 26, 2018, the court denied the petition

as untimely.3 Larry filed a timely appeal on May 22, 2018. On May 24, 2018,

pursuant to Pennsylvania Rule of Appellate Procedure 1925(b), the PCRA court

directed Larry to file a statement of errors complained of on appeal. On August

27, 2018, he complied. See Pa.R.A.P. 1925(b). The PCRA Court filed an

opinion on May 1, 2019. See Pa.R.A.P. 1925(a).




____________________________________________


3We note the PCRA court’s observation that no transcript of the PCRA hearing
was provided for the record. See Rule 1925(a) Opinion, 5/01/19, at 4. “This
Court cannot meaningfully review claims raised on appeal unless we are
provided with a full and complete certified record.” See Commonwealth v.
Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (citation omitted). A copy of the
notes of testimony is attached to the Anders brief. This is not compliant with
our Rules of Appellate procedure. In any event, nothing in the notes of the
hearing would affect our review or disposition.

                                           -3-
J-S51010-19


       As previously noted, counsel filed an Anders brief, and a motion to

withdraw as counsel. Counsel notified Larry of the petition to withdraw, and

sent him a copy of the Anders brief. Appellant has not responded.

       The Anders brief presents one question for our review:

       Whether the Appellant’s appeal that his PCRA was improperly
       denied as untimely is wholly frivolous and without arguable merit
       within the meaning of Anders v. California, 368 U.S. 728
       (1967); Commonwealth v. McClendon, 434 A.2d 1185 (Pa.
       1981); and Commonwealth v. Santiago, 978 A.2d 349 (Pa.
       2009)?

(Anders Brief, at 5)4.

       Our standard of review is well-settled.

              When reviewing a PCRA court’s dismissal of a PCRA petition,
       this Court “is limited to examining whether the PCRA court's
       determination is supported by the evidence of record and free of
       legal error.” Commonwealth v. Wilson, 824 A.2d 331, 333 (Pa.
       Super. 2003) (en banc) (citation omitted). Before addressing the
       merits of Appellant’s claims, we must first determine whether we
       have jurisdiction to entertain the underlying PCRA petition. See
       Commonwealth v. Hackett, 956 A.2d 978, 983 (Pa. 2008)
       (explaining that timeliness of PCRA petition is a jurisdictional
       requisite).

              Under the PCRA, a PCRA petition “shall be filed within one
       year of the date the judgment becomes final[.]” 42 Pa.C.S. §
       9545(b)(1). A Judgment of Sentence becomes final “at the
       conclusion of direct review, including discretionary review in the
       Supreme Court of the United States and the Supreme Court of
       Pennsylvania, or at the expiration of time for seeking the review.”
       42 Pa.C.S. § 9545(b)(3). The PCRA’s timeliness requirements are
       jurisdictional in nature, and a court may not address the merits of
       the issues raised if the PCRA petition was not timely filed.


____________________________________________


4 The Commonwealth did not file a brief. See Letter in Lieu of Brief, filed
8/05/19.

                                           -4-
J-S51010-19


Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

     In this case, Appellant filed the instant petition more than five years

after his judgment of sentence became final following his nolo contendere

plea. Accordingly, it is facially untimely under the PCRA. However,

Pennsylvania courts may consider an untimely PCRA petition if the appellant

can plead and prove one of the three exceptions to the statutory time-bar set

forth in 42 Pa.C.S.A. § 9545(b), which provides the following:

           Time for filing petition.

              (1) Any petition under this subchapter, including a
        second or subsequent petition, shall be filed within one year
        of the date the judgment becomes final, unless the petition
        alleges and the petitioner proves that:

               (i) the failure to raise the claim previously was the
         result of interference by government officials with the
         presentation of the claim in violation of the Constitution or
         laws of this Commonwealth or the Constitution or laws of
         the United States;

               (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

               (iii) the right asserted is a constitutional right that
         was recognized by the Supreme Court of the United States
         or the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

           (2) Any petition invoking an exception provided in
     paragraph (1) shall be filed within 60 days of the date the claim
     could have been presented.




                                     -5-
J-S51010-19


42 Pa.C.S.A. § 9545(b)(1)–(2). See, e.g., Commonwealth v. Lark, 746
A.2d 585, 588 (Pa. 2000) (applying sixty-day time limit after reviewing

specific facts that demonstrated claim was timely raised).

       Here, nothing in the record supports a claim under any of the statutory

exceptions.      Moreover,      counsel        identifies   issues   that   Larry   has

mischaracterized (e.g., there was no mandatory minimum sentence), or were

previously litigated (e.g., the nolo plea), which would not establish an

exception to the time-bar.

       While the brief fails to cite case law relevant to the question of

timeliness, we find the statutory requirements to be correctly identified and

the applicable time limits to be straightforward. Further, while counsel has not

certified that she served Larry with the brief or the petition to withdraw, she

has filed a copy of the Friend5 letter she mailed him which indicates that she

enclosed a copy of her Anders brief. The Friend letter also advises Larry that

counsel was contemporaneously filing a petition to withdraw. We are satisfied

on review that counsel has substantially complied with the Turner/Finley

requirements. Larry has not filed any response.

       On independent review, we agree with counsel’s assessment that all of

Larry’s claims lack merit. Larry’s petition is untimely with no statutory

exception to the PCRA time bar pleaded or proven. The PCRA court properly



____________________________________________


5   Commonwealth v. Friend, 896 A.2d 607, 615 (Pa. Super. 2006)

                                           -6-
J-S51010-19


decided that it lacked jurisdiction to review Larry’s underlying claims.

Accordingly, we grant the petition to withdraw and affirm the denial of PCRA

relief.

          Order affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2019




                                        -7-